Cite as 2013 Ark. App. 635

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-13-208


                                                 Opinion Delivered   November 6, 2013
MINNIE M. COULTER
                                APPELLANT        APPEAL FROM THE MILLER
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CV-2012-243-2]

                                                 HONORABLE TED CAPEHART,
HONORABLE JOE GRIFFIN,                           JUDGE
CIRCUIT JUDGE, ET AL.
                      APPELLEES                  REBRIEFING ORDERED



                              JOHN MAUZY PITTMAN, Judge

       Minnie M. Coulter, pro se, brings this appeal from a Miller County Circuit Court

order purportedly denying her requested relief and dismissing her claims against numerous

defendants. Appellant’s abstract, addendum, and brief do not conform to the requirements

of Ark. Sup. Ct. R. 4-2, and we order appellant to file a substituted brief that complies with

the rules.

       The deficiencies in appellant’s abstract, brief, and addendum are many, ranging from

failure to include the order appealed from in her addendum to an argumentative statement

of the case to a failure to comply with the spacing style required by Ark. Sup. Ct. R. 4-1.

We are, at this juncture, particularly concerned with the absence from the addendum of a

December 13, 2012, notice of appeal, because we must review it to determine the threshold

question of whether our jurisdiction has been properly invoked by a timely and otherwise

effective notice of appeal.
                                    Cite as 2013 Ark. App.

       Pro se appellants must follow the rules of appellate procedure and, in doing so, are held

to the same standard as attorneys. Parkerson v. State, 2013 Ark. App. 297. Because our

recitation of the deficiencies in her brief is not exhaustive, we encourage appellant to carefully

review our rules to ensure that no other deficiencies are present; we note that a second failure

to file a conforming brief may result in affirmance for noncompliance with our rules. Ark.

Sup. Ct. R. 4-2(c)(2).      A model brief is available on the Arkansas Judiciary website

(https://courts.arkansas.gov/system/files/Arkansas_Model_Appellants_Brief_March_2010_

Update_0.pdf ). Appellant has fifteen days from the date of this opinion to file a substituted

abstract, brief, and addendum that complies with the rules. After service of appellant’s

substituted brief, appellees shall have the opportunity to revise or supplement their briefs

within fifteen days.

       Rebriefing ordered.

       GLADWIN, C.J., and WOOD, J., agree.

       Minnie M. Coulter, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Dennis R. Hansen, Deputy Att’y Gen., for appellees

Hon. Joe Griffin and Hon. Kirk Johnson; Wyly Rommel, PLLC, by: Sean F. Rommel, for

appellees First Data Merchant Services Corporation and Sean F. Rommel.




                                                2